        Case 1:18-cv-08152-JFK-KNF Document 220 Filed 03/02/21 Page 1 of 12
             Case 1:09-md-02013-PAC Document 57                         Filed 09/30/10 Page 1 of 45

UNITED STATES DISTRICT COURT                                         USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                        DOCUMENT
---------------------------------- X                                 ELECTRONICALLY FILED
PILKINGTON NORTH AMERICA, INC.,                             :        DOC #: _________________
                                                            :        DATE FILED: 03/02/2021
   UNITED STATESPlaintiff/ DISTRICT COURT                   :
   SOUTHERN         DISTRICT OF NEW
                Counterclaim                  YORK
                                       Defendant,           :
   -----------------------------------------------------------x
                                                            :
   In re FANNIE MAE 2008 SECURITIES
   -against-                                                ::          08 Civ. 7831 (PAC)
   LITIGATION                                               ::      No. 09 18
                                                                           MD Civ.
                                                                                2013 (PAC)
                                                                                      8152 (JFK)
MITSUI SUMITOMO INSURANCE COMPANY :                           :
OF AMERICA,                                                 ::         OPINION
                                                                          OPINION & ORDER
                                                                                      & ORDER
   -----------------------------------------------------------x
                                                            :
                Defendant/                                  :
                Counterclaimant,                            :
                                                            :
   HONORABLE
   and                PAUL A. CROTTY, United States         : District Judge:
                                                            :
AON RISK SERVICES CENTRAL, INC., :
                                                                    1
                                                  BACKGROUND:
                Defendant.                                  :
            The early years of this decade saw a boom       : in home financing which was fueled, among
---------------------------------- X
   other things, by low interest rates and lax credit conditions. New lending instruments, such as
APPEARANCES
   subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
FOR PLAINTIFF PILKINGTON NORTH AMERICA, INC.:
      Seth A. Tucker, Jad H. Khazem, COVINGTON & BURLING LLP
   kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
FOR DEFENDANT MITSUI SUMITOMO INSURANCE COMPANY OF AMERICA:
   assumption
      Brian that
              E. the market wouldRIKER
                 O’Donnell,       continueDANZIG
                                           to rise and that refinancing
                                                     SCHERER      HYLANDoptions would always
                                                                            & PERRETTI       be
                                                                                           LLP
   available
JOHN         in the future.
      F. KEENAN,            Lending
                        United      discipline
                                 States        was lackingJudge:
                                            District       in the system. Mortgage originators did

    notBefore
       hold thesethe
                  high-risk
                       Courtmortgage
                               is aloans. Rather
                                     motion   bythan carry the rising
                                                  Defendant           risk on Sumitomo
                                                                   Mitsui     their books, the

   originatorsCompany
Insurance      sold their loans into the secondary
                           of America       (“MSI” mortgage market, oftenfor
                                                     or “MSI-US”)         as securitized packages

   known as mortgage-backed
reconsideration             securities (“MBSs”).
                    or clarification             MBS Court’s
                                            of the   markets grew almost exponentially.
                                                                November    10,
        But then&the
2020 Opinion         housing(“the
                   Order     bubble November
                                    burst. In 2006,
                                                 10theDecision”)
                                                       demand for housing
                                                                    which dropped abruptly
                                                                             granted

   and home prices
Plaintiff          began to fall.
            Pilkington       NorthIn light of the changing
                                        America,     Inc.’shousing market, banks modified
                                                               (“Pilkington”)       motiontheir

to lending
   dismiss practices
               MSI’s andcounterclaims
                        became unwilling topursuant
                                            refinance home
                                                        to mortgages
                                                            Federalwithout
                                                                     Rule refinancing.
                                                                           of Civil

Procedure 12(b)(6).                 For the reasons set forth below, MSI’s
    1
     Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
    dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.
                                                       1
                                                             1
   Case 1:18-cv-08152-JFK-KNF Document 220 Filed 03/02/21 Page 2 of 12



motion for reconsideration is DENIED.       MSI’s request for

clarification, however, is GRANTED to the limited extent set

forth beginning on page ten of this Opinion & Order.

     I.   Background

     The Court assumes familiarity with the factual allegations

relevant to MSI’s instant motion as stated in the November 10

Decision, Pilkington N. Am., Inc. v. Mitsui Sumitomo Ins. Co. of

Am., No. 18 Civ. 8152 (JFK), 2020 WL 6585702 (S.D.N.Y. Nov. 10,

2020) (“Pilkington III”), as well as the Court’s October 30,

2019, and May 18, 2020, decisions resolving certain other

motions to dismiss, Pilkington N. Am., Inc. v. Mitsui Sumitomo

Ins. Co. of Am., 420 F. Supp. 3d 123, 130–33 (S.D.N.Y. 2019);

Pilkington N. Am., Inc. v. Mitsui Sumitomo Ins. Co. of Am., 460

F. Supp. 3d 481, 487–90 (S.D.N.Y. 2020).

     To briefly summarize, this action arises out of an

approximately $60 to $100 million loss that Pilkington incurred

when a tornado (“the Tornado”) struck its glass manufacturing

factory in Ottawa, Illinois on or around February 28, 2017.

Pilkington seeks compensation for the loss pursuant to a

commercial property and business interruption insurance policy

that was issued by MSI to NSG Holding USA II, Inc., a division

of Pilkington’s parent company, Nippon Sheet Glass Company, Ltd.

(“NSG”, together with Pilkington and NSG’s other subsidiaries,

“the NSG Group”).   Pilkington alleges that MSI misrepresented


                                   2
   Case 1:18-cv-08152-JFK-KNF Document 220 Filed 03/02/21 Page 3 of 12



certain changes it proposed by means of a revision (“the

Endorsement”) to the prior year’s insurance policy (“the U.S.

Local Policy” or “the Policy”) which MSI had issued to the NSG

Group for the 2015–2016 policy period.       MSI proposed the changes

to its co-defendant in this action, Aon Risk Services Central,

Inc. (“Aon” or “Aon-US”), who served as Pilkington’s insurance

broker but failed to notify Pilkington that, in addition to

changing certain currency valuations in the Policy, the

Endorsement also revised the wording of a sublimit applicable to

certain types of windstorms.     Aon failed to inform Pilkington

that the Endorsement substantially reduced coverage for

windstorms such as the Tornado.      The gravamen of this action

centers on Pilkington’s allegations that MSI misrepresented to

Aon that the Endorsement only changed currency valuations, when

in fact it also reduced the types of losses that MSI was

obligated to indemnify; and on Aon’s negligence in binding

Pilkington to the terms of the Endorsement and carelessly

incorporating the same terms into the following year’s insurance

policy, which was in effect when the Tornado struck.

          A. MSI’s Counterclaims and Pilkington’s Motion to
          Dismiss

     On June 15, 2020, MSI filed an amended answer (“MSI’s

Answer”) which asserted two counterclaims against Pilkington for

equitable estoppel and declaratory judgment.        MSI’s Answer




                                   3
   Case 1:18-cv-08152-JFK-KNF Document 220 Filed 03/02/21 Page 4 of 12



requested the Court issue an order (1) declaring that

Pilkington’s coverage for losses arising from a windstorm in the

United States is subject to a $15 million sublimit (the

declaratory judgment counterclaim); and (2) estopping Pilkington

from seeking any amounts over the $15 million that MSI has

already paid to Pilkington (the equitable estoppel

counterclaim).   (Am. Countercl. & Cross-Cl. ¶¶ 7, 77–90, ECF No.

116.)   As relevant here, MSI argued that its estoppel

counterclaim is permitted because Pilkington’s broker, Aon,

falsely requested a $15 million windstorm sublimit (“the

Windstorm Sublimit”) in Pilkington’s market submission for the

2016–2017 U.S. Local Policy, and falsely represented that it had

“reconciled” MSI’s quote for such coverage with “instructions”

from Aon’s affiliate in the United Kingdom, Aon UK Limited

(“Aon-UK”).   (Id. ¶¶ 60–64.)    MSI alleged that the U.S. Local

Policy, under which Pilkington seeks compensation for the

Tornado, was issued as part of a comprehensive global risk

transfer program (“the Global Program”) that was developed and

marketed by Aon-UK, and negotiated and agreed to at the parent

company level by NSG and MSI’s parent, Mitsui Sumitomo Insurance

Company Ltd. (“MSI-Japan”).     (Id. ¶¶ 3–4, 39.)     MSI argued that

Aon’s representations constitute actionable false statements

because Pilkington now claims that it did not knowingly assent

to the $15 million Windstorm Sublimit.       (Id. ¶¶ 78–79.)


                                   4
   Case 1:18-cv-08152-JFK-KNF Document 220 Filed 03/02/21 Page 5 of 12



     As relevant here, on August 28, 2020, Pilkington moved to

dismiss MSI’s counterclaims on the grounds that MSI failed to

plausibly allege an equitable right to relief, and even if it

had, the doctrine of unclean hands precludes such relief.          (ECF

Nos. 136, 137.)   MSI opposed Pilkington’s motion; Pilkington

filed a reply; and the Court heard argument on the motion during

a teleconference on October 14, 2020, during which the Court

also heard argument on issues MSI and Pilkington raised in

letters each filed on October 9, 2020.       (ECF Nos. 140, 143, 151,

152, 170.)

          B.   The November 10 Decision

     On November 10, 2020, the Court granted Pilkington’s motion

to dismiss MSI’s counterclaims.      (ECF No. 175.)    The Court

dismissed MSI’s declaratory judgment counterclaim as redundant

because Pilkington’s nearly identical and first-filed

declaratory judgment claim already provided a vehicle for the

Court to declare all relevant rights and obligations of the

parties with respect to the insurance policy in effect at the

time of the Tornado. See Pilkington III, 2020 WL 6585702, at *6.

Likewise, the Court dismissed MSI’s equitable estoppel claim

because (1) MSI did not allege facts which give rise to an

inference that Aon’s statements were false when made; (2) MSI

failed to plausibly allege injustice or unfair prejudice; and

(3) even if MSI plausibly alleged an estoppel claim, such


                                   5
   Case 1:18-cv-08152-JFK-KNF Document 220 Filed 03/02/21 Page 6 of 12



equitable relief would be precluded by the doctrine of unclean

hands which bars equitable remedies where the party seeking such

relief has committed some serious misconduct that is directly

related to the subject matter in litigation. See id. at *5.

     On January 19, 2021, MSI moved for reconsideration or

clarification of the November 10 Decision’s findings regarding

falsity and unclean hands.     (ECF Nos. 197, 198.)     MSI’s motion

does not challenge the Court’s findings regarding MSI’s

declaratory judgment counterclaim, nor the Court’s determination

that MSI’s equitable estoppel counterclaim failed to plausibly

allege injustice or unfair prejudice.

     II.   Discussion

     “Reconsideration of a previous order by the court is an

‘extraordinary remedy to be employed sparingly in the interests

of finality and conservation of scarce judicial resources.’” In

re Beacon Assocs. Litig., 818 F. Supp. 2d 697, 701 (S.D.N.Y.

2011) (quoting In re Health Mgmt. Sys., Inc. Sec. Litig., 113 F.

Supp. 2d 613, 614 (S.D.N.Y. 2000)).      “The Second Circuit has

made clear that motions for reconsideration are to be denied

except where ‘the moving party can point to controlling

decisions or data that the court overlooked—matters, in other

words, that might reasonably be expected to alter the conclusion

reached by the court.’” Stagg P.C. v. U.S. Dep’t of State, No.

15 Civ. 8468 (KPF), 2019 WL 1863418, at *1 (S.D.N.Y. Apr. 25,


                                   6
   Case 1:18-cv-08152-JFK-KNF Document 220 Filed 03/02/21 Page 7 of 12



2019) (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257

(2d Cir. 1995)).   “Compelling reasons for granting a motion for

reconsideration are limited to ‘an intervening change of

controlling law, the availability of new evidence, or the need

to correct a clear error or prevent manifest injustice.’” Id.

(quoting Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956

F.2d 1245, 1255 (2d Cir. 1992)).       A motion for reconsideration

is “not a vehicle for relitigating old issues, presenting the

case under new theories, securing a rehearing on the merits, or

otherwise taking ‘a second bite at the apple.’” Analytical

Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir.

2012) (quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d

Cir. 1998)); see also Stone v. Theatrical Inv. Corp., 80 F.

Supp. 3d 505, 506 (S.D.N.Y. 2015) (explaining that a motion for

reconsideration is “neither an occasion for repeating old

arguments previously rejected nor an opportunity for making new

arguments that could have been previously advanced”) (quotation

marks omitted).

     MSI’s motion for reconsideration is without merit.

“Equitable estoppel is grounded on notions of fair dealing and

good conscience and is designed to aid the law in the

administration of justice where injustice would otherwise

result.” In re Ionosphere Clubs, Inc., 85 F.3d 992, 999 (2d Cir.

1996).   “The doctrine of equitable estoppel is properly invoked


                                   7
    Case 1:18-cv-08152-JFK-KNF Document 220 Filed 03/02/21 Page 8 of 12



where the enforcement of the rights of one party would work an

injustice upon the other party due to the latter’s justifiable

reliance upon the former’s words or conduct.” Kosakow v. New

Rochelle Radiology Assocs., P.C., 274 F.3d 706, 725 (2d Cir.

2001).   Here, MSI does not object to the Court’s determination

that it failed to plausibly allege injustice or unfair

prejudice, and MSI even avers that it is not seeking to revive

its equitable estoppel counterclaim against Pilkington.           (MSI’s

Reply at 6, ECF No. 201.)      Accordingly, the Court need not

expend scarce judicial resources reconsidering dismissal of

MSI’s deficient counterclaim, and it denies MSI’s motion for

reconsideration on these grounds alone. See Analytical Surveys,

684 F.3d at 52; Shrader, 70 F.3d at 257 (explaining

“reconsideration will generally be denied” where the moving

party does not point to matter “that might reasonably be

expected to alter the conclusion reached by the court”); see

also Zdanok v. Glidden Co., Durkee Famous Foods Div., 327 F.2d

944, 953 (2d Cir. 1964) (“[W]here litigants have once battled

for the court’s decision, they should neither be required, nor

without good reason permitted, to battle for it again.”). 1


1 As an important aside, the Court is troubled by MSI’s assertion
in the instant motion that the November 10 Decision overlooked
the inference that Aon falsely represented its actual or
apparent authority to apply for insurance with limited windstorm
coverage because “[i]n particular, [MSI’s Amended Counterclaims
(“the ACC”)] alleges that: Aon[] . . . advised Pilkington on the


                                    8
   Case 1:18-cv-08152-JFK-KNF Document 220 Filed 03/02/21 Page 9 of 12



     In the alternative, MSI’s motion seeks clarification

regarding the intended scope of the Court’s falsity and unclean

hands findings because MSI is concerned about application of the

so-called “law of the case doctrine” and the impact the November

10 Decision may have on the viability of its negligent

misrepresentation claims against certain third parties and

whether the Court’s findings will preclude MSI from raising



scope and terms of its insurance coverage,” among other
allegations. (MSI’s Mem. of L. at 3, ECF No. 198 (citing ACC ¶¶
30–32).) ACC paragraphs 30 through 32, however, do not allege
that Aon “advised Pilkington on the scope and terms of its
insurance coverage.” Rather, the paragraphs allege that Aon was
Pilkington’s broker and agent, and “MSI[] typically provided all
information about the U.S. Local Policies to Pilkington[]’s
agent, Aon[].” (ACC ¶¶ 30–32, ECF No. 116.) None of these
paragraphs, nor any other in the ACC, allege anything about what
information or advice Aon did or did not provide to Pilkington
in connection with the market submission Aon prepared for the
2016–2017 U.S. Local Policy. In fact, paragraphs 44 and 45
specifically allege that Aon prepares the market submissions
based on “instructions” provided by Aon-UK, not Pilkington.
(Id. ¶¶ 44–45.) For MSI to now argue that the Court overlooked
a purported misrepresented-scope-of-authority inference that
MSI—the party with the affirmative duty of alleging plausibly
each element of its claims—never specifically raised until now,
strikes the Court as remarkable, especially where the
purportedly overlooked inference relies on allegations that do
not appear in MSI’s pleading. (See also MSI’s Opp’n to
Pilkington’s Mot. to Dismiss Countercls. at 3, ECF No. 140
(explaining that “MSI’s estoppel counterclaim is based on
statements made by Aon-US in connection with the 2016 policy
renewal”) (emphasis in original).) Indeed, this appears to be
the second time that MSI has provided the Court with an
unreliable characterization of relevant factual allegations, see
Pilkington N. Am., Inc. v. Mitsui Sumitomo Ins. Co. of Am., 460
F. Supp. 3d 481, 488–89 n.1 (S.D.N.Y. 2020), to say nothing of
MSI’s strained representation that “the ratification scenario”
is “described in the ACC,” (MSI’s Mem. of L. at 8, 10 n.3). It
is not.


                                   9
   Case 1:18-cv-08152-JFK-KNF Document 220 Filed 03/02/21 Page 10 of 12



certain equitable defenses, such as waiver or ratification.

(MSI’s Mem. of L. at 1, 11–12, ECF No. 198.)        Federal Rule of

Civil Procedure 60(a) allows a court to “correct a clerical

mistake or a mistake arising from oversight or omission whenever

one is found in a judgment, order, or other part of the record.”

Fed. R. Civ. P. 60(a); see also In re Marc Rich & Co. A.G., 739

F.2d 834, 836–37 (2d Cir. 1984).        Accordingly, the rule “allows

a court to clarify a judgment in order to correct a failure to

memorialize part of its decision, to reflect the necessary

implications of the original order, to ensure that the court’s

purpose is fully implemented, or to permit enforcement.” Wallace

v. Grp. Long Term Disability Plan for Employees of TDAmertrade

Holding Corp., No. 13 Civ. 6759 (LGS), 2015 WL 4750763, at *1

(S.D.N.Y. Aug. 11, 2015) (quoting L.I. Head Start Child Dev.

Servs., Inc. v. Econ. Opportunity Comm’n of Nassau Cnty., Inc.,

956 F. Supp. 2d 402, 410 (E.D.N.Y. 2013)).

     The November 10 Decision simply addressed whether MSI

plausibly alleged a right to relief from Pilkington—it did not

evaluate whether MSI plausibly alleges a right to relief from

other parties nor the propriety of any defenses MSI may intend

to invoke to avoid liability.      “The law of the case doctrine is

. . . discretionary and does not limit a court’s power to

reconsider its own decisions prior to final judgment.” Virgin

Atl. Airways, 956 F.2d at 1255 (citing Arizona v. California,


                                   10
   Case 1:18-cv-08152-JFK-KNF Document 220 Filed 03/02/21 Page 11 of 12



460 U.S. 605, 618, (1983) (“Law of the case directs a court’s

discretion, it does not limit the tribunal’s power.”)).          Indeed,

at the early stage of this litigation, which simply considers

whether the parties’ pleadings plausibly give rise to an

entitlement to relief, the Court must and will be mindful of

application of the law of the case as “the availability of new

evidence[] or the need to correct a clear error or prevent

manifest injustice,” id., are foreseeable issues that may arise

after the parties have had the benefit of discovery, cf.

Alzheimer’s Found. of Am., Inc. v. Alzheimer’s Disease & Related

Disorders Ass’n, Inc., No. 10 Civ. 3314 (RWS), 2018 WL 2084168,

at *3–5 (S.D.N.Y. May 1, 2018) (explaining “[t]he law-of-the-

case doctrine is not a rigid rule but a discretionary doctrine

that does not limit a district court’s power”).         Accordingly,

the Court will continue to exercise its discretion in a fair and

balanced manner, and the law of the case doctrine will not

presumptively bind the Court’s hands. See Degulis v. LXR

Biotechnology, Inc., 928 F. Supp. 1301, 1309 (S.D.N.Y. 1996).

     III.   Conclusion

     For the reasons set forth above, MSI’s motion for

reconsideration is DENIED.     MSI’s request for clarification,

however, is GRANTED to the extent provided above.




                                   11
  Case 1:18-cv-08152-JFK-KNF Document 220 Filed 03/02/21 Page 12 of 12




     The    Clerk of   Court    is directed to      terminate   the motion

docketed at ECF No. 197.

SO ORDERED.

Dated:     New York, New York
           March 2, 2021                 {          John F�enan
                                             United States District Judge




                                    12
